        CASE 0:99-cr-00229-ADM-AJB Doc. 375 Filed 11/13/20 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

United States of America,

               Plaintiff,
                                                            MEMORANDUM OPINION
       v.                                                   AND ORDER
                                                            Criminal No. 99-229(1) ADM/AJB
Shawn Richard Anderson,

            Defendant.
______________________________________________________________________________

Jeffrey S. Paulsen, Assistant United States Attorney, Minneapolis, MN on behalf of Plaintiff.

Lousene M. Hoppe, Esq., Fredrikson & Byron, P.A., Minneapolis, MN, on behalf of Defendant.
______________________________________________________________________________

                                     I. INTRODUCTION

       This matter is before the undersigned United States District Judge for a ruling on

Defendant Shawn Richard Anderson’s (“Anderson”) Motion for Compassionate Release [Docket

No. 364] (“Motion”) pursuant to 18 U.S.C. § 3582(c)(1)(A). Plaintiff United States of America

(the “Government”) opposes the Motion. See Gov’t Resp. Opp’n [Docket No. 372]. For the

reasons set forth below, the Motion is granted.

                                      II. BACKGROUND

       On November 9, 1999, Anderson was convicted by a jury of conspiracy to manufacture

methamphetamine in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846. Verdict [Docket No. 169].

To make the methamphetamine, Anderson and his co-defendants used anhydrous ammonia, a

volatile chemical legitimately used as farm fertilizer. Presentence Investigation Report (“PSR”)

¶¶ 12–16. Anderson stole a large quantity of anhydrous ammonia from a Cenex facility in

Starbuck, Minnesota, and transported it in coolers to the Northeast Minneapolis residence of co-

defendant Frank Rizzi. Id. The anhydrous ammonia subsequently exploded, seriously injuring
        CASE 0:99-cr-00229-ADM-AJB Doc. 375 Filed 11/13/20 Page 2 of 10




Rizzi and sending a toxic cloud of ammonia throughout the neighborhood. Police officers and

paramedics who responded to the scene were injured by inhaling the fumes and required medical

attention. Id. ¶¶ 14, 28.

       Anderson was sentenced on March 2, 2000. Min. Entry [Docket No. 195]. The Court

determined Anderson was a career offender and that the applicable sentencing guideline range

was 360 months to life. The Court sentenced Anderson to 360 months, followed by a five year

term of supervised release. Sentencing J. [Docket No. 196] at 2–3. At the time Anderson’s

sentence was imposed, the sentencing guidelines were mandatory. The Supreme Court later

issued a series of decisions holding that mandatory sentencing guidelines are unconstitutional

and that the sentencing guidelines are advisory. See Apprendi v. New Jersey, 530 U.S. 466

(2000); United States v. Blakely, 542 U.S. 296 (2004); United States v. Booker, 543 U.S. 220

(2005). After this significant change in the law, defendants convicted of methamphetamine

offenses are now, on average, sentenced to 70–75% of the bottom of the guidelines range. See

Quick Facts: Methamphetamine Tracking Offenses,

https://www.ussc.gov/sites/default/files/pdf/research-and-publications/quick-facts/Methampheta

mine_FY19.pdf (last visited Nov. 12, 2020).

       For the past three years, Anderson was incarcerated at a low-security correctional

institution in Milan, Michigan (“FCI Milan”). See App’x [Docket No. 371] at 101. In the time

since he filed his compassionate release motion, Anderson was moved to the federal transfer

center in Oklahoma City, Oklahoma (“FTC Oklahoma City”), where he awaits transfer to a

lower security institution in Duluth, Minnesota. See Federal Bureau of Prisons Inmate Locator,

https://www.bop.gov/inmateloc/ (last visited Nov. 12, 2020). His anticipated release date is


                                                2
        CASE 0:99-cr-00229-ADM-AJB Doc. 375 Filed 11/13/20 Page 3 of 10




August 17, 2025. Id. Anderson has served over 21 years of his sentence, which is

approximately 80% of the statutory term and 70% of his full term. App’x at 128.

       While in custody, Anderson has availed himself of educational programs and work

opportunities. Mot. at 3, Exs. H, I. Anderson’s courses have focused on his rehabilitation and

include classes in conflict management, anger management, drug abuse education, coping

strategies, cognitive skills/rational thinking, centered living, and changing criminal thinking. Id.

Ex. I. Anderson’s daily work detail has included duties outside the facility to perform custodial

work in the FCI gun range, training center, front lobbies, HR department offices, the financial

office, and the Warden’s office. Id. at 3. During his 21 years in custody, Anderson has incurred

11 disciplinary infractions, with nearly all of these incidents occurring during the first decade of

his imprisonment. He has not had a disciplinary violation in over 7 years. See App’x at 95–98.

       Anderson now moves for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

Anderson, age 49, argues that he suffers from coronary artery disease, stage 3 chronic kidney

disease, obesity, hypertension, and hyperlipidemia. Mot. Exs. C, D; App’x at 3, 8, 13–15, 46.

He has had multiple heart attacks and has 9 stents in his heart. App’x at 13. Anderson contends

that the combination of his medical conditions subject him to a significantly increased risk of

severe illness or death should he contract the COVID-19 virus.

       Anderson further argues the living conditions in prison prevent him from mitigating the

risk of contracting COVID-19 because the close confines of the prison environment make social

distancing nearly impossible. Anderson contends these circumstances constitute extraordinary

and compelling reasons for his release. He also argues that he is not a danger to the public and

that the sentencing factors support his release.


                                                   3
        CASE 0:99-cr-00229-ADM-AJB Doc. 375 Filed 11/13/20 Page 4 of 10




        Anderson’s reentry plan of residing with his mother has been approved by the United

States Probation Office. See Compass. Release Investig. [Docket No. 369]. He expects to seek

work as a janitorial custodian, electrician, forklift electrical technician, forklift operator,

mechanic, heavy equipment operator, or machinist. Mot. at 3.

        The Government opposes Anderson’s Motion, arguing a sentence reduction is not

warranted because Anderson’s overall health is stable, the COVID-19 infections are under

control in Anderson’s facility, Anderson poses a danger to the community, and the § 3553(a)

sentencing factors weigh against his release.

                                         III. DISCUSSION

        Generally, a “court may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c). One of the few exceptions to this general rule is the compassionate release

provision of 18 U.S.C. § 3582(c)(1)(A). Under this provision, a court may reduce a term of

imprisonment if, “after considering the factors set forth in section 3553(a),” the court finds that

“extraordinary and compelling reasons” warrant a sentence reduction, “and that such a reduction

is consistent with applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A).

        The Sentencing Commission’s applicable policy statement defines “extraordinary and

compelling” reasons to include serious medical conditions or cognitive impairments “that

substantially diminish[] the ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to recover.” U.S.S.G.

§ 1B1.13 comment n.1(A)(ii). “[R]ehabilitation of the defendant is not, by itself, an

extraordinary and compelling reason for purposes of th[e] policy statement.” U.S.S.G. § 1B1.13


                                                   4
        CASE 0:99-cr-00229-ADM-AJB Doc. 375 Filed 11/13/20 Page 5 of 10




comment n.3. The policy statement also requires the court to determine that “[t]he defendant is

not a danger to the safety of any other person or to the community” before a sentence reduction

may be granted under § 3582(c)(1)(A). U.S.S.G. § 1B1.13(2).

       A defendant may not bring a motion for compassionate release until after the defendant

has “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring

a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       The parties agree that Anderson has satisfied the exhaustion requirement because he filed

a request for release with the Warden of his institution on May 27, 2020, and the request was

denied on July 24, 2020. See App’x 90–94; Gov’t Resp. Opp’n Ex. 1. Thus, Anderson’s Motion

is ripe for consideration.

       When considering compassionate release motions in the context of the COVID-19

pandemic, courts have required an inmate to show both a “particularized susceptibility to the

disease” and “a particularized risk of contracting the disease at his prison facility.” United States

v. Miland, No. 16–0159 (WMW), 2020 WL 3249259, at *3 (D. Minn. June 16, 2020) (quoting

United States v. Feiling, No. 3:19–112 (DJN), 2020 WL 1821457, at *7 (E.D. Va. Apr. 10,

2020)); accord United States v. Ramirez, No. 17-10328-WGY, 2020 WL 2404858, at *3 (D.

Mass. May 12, 2020); United States v. Shamilov, No. 19-cr-238 (SRN), 2020 WL 2029600, at

*3 (D. Minn. Apr. 28, 2020). Anderson’s medical conditions of coronary artery disease, stage 3

chronic kidney disease, and obesity are all recognized by the Centers for Disease Control and

Prevention (“CDC”) as elevating the risk for severe illness and complications from COVID-19.

See CDC, People with Certain Medical Conditions,


                                                 5
        CASE 0:99-cr-00229-ADM-AJB Doc. 375 Filed 11/13/20 Page 6 of 10




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-condit

ions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%

2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited Nov. 12, 2020). Anderson

also has hypertension, a condition the CDC has recognized as possibly increasing the risk of

severe illness from COVID-19. See id. The CDC guidelines state that “[t]he more underlying

medical conditions someone has, the greater their risk is for severe illness from COVID-19.”

CDC, People with Multiple Underlying Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-condit

ions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%

2Fcovid-data%2Finvestigations-discovery%2Fhospitalization-underlying-medical-conditions.ht

ml (last visited Nov. 12, 2020). Thus, Anderson is particularly vulnerable to having a severe

case of COVID-19.

       The Government argues that Anderson’s medical conditions do not meet the demanding

standard for compassionate release because “his overall health is stable.” Gov’t Mem. Opp’n at

6. The Government notes that Anderson’s most recent medical exam shows his pulse, heart rate,

and heart rhythm are within normal limits, and that stage 3 kidney disease is defined as mild to

moderate decrease in kidney function. The Government also argues that although Anderson’s

most recent body mass index (“BMI”) measurement was 30.8 in February 2020, which meets the

CDC’s definition of obesity (BMI over 30), Anderson may have lost some weight since

February.

       The Government’s minimization of Anderson’s medical conditions do not alter the

conclusion that the combination of Anderson’s significant coronary artery disease, chronic


                                                6
           CASE 0:99-cr-00229-ADM-AJB Doc. 375 Filed 11/13/20 Page 7 of 10




kidney disease, and obesity put him at substantial risk of severe illness or death should he

contract COVID-19. Anderson’s medical records show he has heart failure with a 45% ejection

fraction, which indicates that his previous heart attacks have damaged the heart muscle. See

Def. Reply [Docket No. 373] Ex. 1 at 3. In addition to his damaged heart with 9 stents,

Anderson’s stage 3 kidney disease also heightens his vulnerability to COVID-19. The CDC

guidance states that “[h]aving chronic kidney disease of any stage increases your risk for severe

illness from COVID-19.” See CDC, People with Certain Medical Conditions, Chronic kidney

disease,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-condit

ions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%

2Fneed-extra-precautions%2Fgroups-at-higher-risk.html#chronic-kidney-disease (last visited

Nov. 12, 2020) (emphasis added). Anderson’s obesity further compounds his risk of death or

serious complication should he contract COVID-19. See CDC, People with Certain Medical

Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-condit

ions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%

2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited Nov. 12, 2020).

       Not only does Anderson face a significantly increased risk of suffering severe

complications or death from COVID-19, the prison environment prevents him from social

distancing to avoid contracting the disease. Although the BOP has implemented measures to

control the spread of infection, many BOP facilities continue to experience COVID-19

outbreaks. See Federal Bureau of Prisons COVID-19 Coronavirus,


                                                 7
        CASE 0:99-cr-00229-ADM-AJB Doc. 375 Filed 11/13/20 Page 8 of 10




https://www.bop.gov/coronavirus/ (last visited Nov. 12, 2020) (listing positive COVID-19 cases

at BOP facilities). Anderson’s heightened risk of severe COVID-19 complications due to his

serious and chronic medical conditions, combined with his inability to provide self care through

social distancing and other measures, constitute extraordinary and compelling reasons

warranting a sentence reduction.

       In addition to the existence of extraordinary and compelling circumstances, the Court

concludes that Anderson “is not a danger to the safety of any other person or to the community.”

See U.S.S.G. § 1B1.13(2). Anderson’s criminal history is more than two decades old. His

behavior in prison has long been on a positive trajectory. The classes he has sought out and

completed during prison have equipped him with strategies for managing stress, anger, and

impulse control. He has not had a single disciplinary violation in more than 7 years and is

trusted by prison staff to perform work assignments outside of prison walls. The BOP has

recently approved his transfer to a lower security institution.

       The sentencing factors in § 3553(a) also weigh in favor of Anderson’s release. These

factors include “the nature and circumstances of the offense” and “the need for the sentence

imposed to reflect the seriousness of the offense, to promote respect for the law ... to provide just

punishment for the offense . . . to afford adequate deterrence to criminal conduct,” and “to

protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a). As to the nature

and circumstance of the offense, Anderson’s criminal conduct resulted in an unintentional yet

reckless explosion that threatened the lives of people in an entire neighborhood and injured first

responders. While this is no doubt a serious offense, Anderson, now approaching 50, has served

21 years for his crime and has matured since this time. The need to provide just punishment and


                                                  8
        CASE 0:99-cr-00229-ADM-AJB Doc. 375 Filed 11/13/20 Page 9 of 10




promote respect for the law is satisfied by Anderson serving most of his substantial prison term,

completing 80% of his statutory term and 70% of his full term. Had Anderson been sentenced

under the advisory rather than mandatory guidelines, the Court likely would have varied

downward from the 360-month bottom of the guideline range and Anderson would be on the

verge of release. Given his medical conditions, the 21 years that Anderson has served does

provide just punishment for his offense, promote respect for the law, and deter him from further

criminal conduct.

                                      IV. CONCLUSION

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant Shawn Richard Anderson’s Motion for Compassionate

Release [Docket No. 364] is GRANTED as follows:

       1.      Anderson’s previously imposed sentence of imprisonment is reduced to time
               served;

       2.      Anderson is placed on supervised release and the Court re-imposes the terms and
               conditions of supervised release as set forth in the March 6, 2000 Judgment
               [Docket No. 196] with the following additional special conditions:

               A.     The defendant shall abstain from the use of alcohol and other intoxicants
                      and not frequent establishments whose primary business is the sale of
                      alcoholic beverages.

               B.     The defendant shall complete an immediate assessment or participate in a
                      program for substance abuse as approved by the probation officer upon
                      release or relapse during their term of supervised release. That program
                      may include testing and inpatient or outpatient treatment, counseling, or a
                      support group. Further, the defendant shall contribute to the costs of such
                      treatment as determined by the Probation Office Co-Payment Program, not
                      to exceed the total cost of treatment.

               C.     The defendant shall be required to undergo mandatory drug testing as set
                      forth by 18 U.S.C. §§ 3563(a) and 3583(d).


                                                9
      CASE 0:99-cr-00229-ADM-AJB Doc. 375 Filed 11/13/20 Page 10 of 10




            D.     The defendant shall refrain from possessing a firearm, destructive device,
                   or other dangerous weapon.

      3.    Anderson shall be released to the release residence approved by the Probation
            Office in the September 21, 2020 Compassionate Release Investigation [Docket
            No. 369].

      4.    This order is STAYED for two weeks from the date of the Order to permit the
            Bureau of Prisons and Probation Office to effectuate Anderson’s smooth release
            back into society.

                                                 BY THE COURT:



                                                     s/Ann D. Montgomery
                                                 ANN D. MONTGOMERY
                                                 U.S. DISTRICT COURT

Dated: November 13, 2020




                                            10
